DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a final office action in response to Applicant’s remarks and amendments filed on 1 April 2021.  Claims 1-3 are currently amended.  Claim 13 is canceled.  Claims 1-12 and 14 are pending review in this action.  The previous Double Patenting rejections are withdrawn in light of the filed Terminal Disclaimer.
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Terminal Disclaimer
The terminal disclaimer filed on 1 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/422,872; 16/424,020; 16/422,866 and 16/422,860 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement submitted on 1 April 2021 has been considered by the examiner.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN103165863A, hereinafter Wang in view of Japanese Patent Publication No. JP 2013/062105A, hereinafter Inoue and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata. (A machine translation of Wang is provided with the current office action).
Regarding claim 1, Wang teaches a battery comprising a positive electrode, a separator and a negative electrode (paragraph [0013]). The positive electrode comprises a positive electrode current collector (1), a buffer layer (2, “underlying layer”) and positive active layer (3, “upper layer”) coated on one surface of the current collector (1) (paragraph [0023] and figure 1).
The buffer layer (2, “underlying layer”) is in contact with the current collector (1) and includes a first positive active material, a first binder (“polymer material”) and a first conductive agent (paragraph [0023] and figure 1).
The positive active layer (3, “upper layer”) is in contact with the buffer layer (2, “underlying layer”) and is away from the current collector (1) (figure 1). The positive active layer (3, “upper layer”) includes a second positive active material, a second binder (“polymer material”) and a second conductive agent (paragraph [0023]).
Wang teaches that in the buffer layer (2, “underlying layer”), the concentration of components is: 40-90 wt% active material (“A”), 5-50 wt% binder (“polymer material”) (“B”) and 5-10 wt% conductive agent (“C”).  Wang teaches that in the positive active 
In a specific example, Wang teaches buffer layer (2, “underlying layer”) with 40 wt% first active material (“A”), 50.0 wt% first binder (“polymer material”) (“B”), 10 wt% first conductive agent (“C”) and a positive active layer (3, “upper layer”) with 95.0 wt% second active material (“A’”), 3.0 wt% second binder (“polymer material”) (“B’”), 2.0 wt% second conductive agent (“C”) (paragraphs [0052, 0054]).
As such, Wang’s teaching meets the instantly claimed relationship A% < A’%, B% > B’% and C% ≥ C’%.
Wang teaches that the first binder (“polymer material”) may be PVDF – a fluorinated polyolefin (paragraph [0027]).
Wang teaches that the current collector may be an aluminum mesh (“porous aluminum”) (paragraph [0042]). 
Wang teaches a current collector with a thickness of 14 µm (paragraph [0052]).
Wang teaches that the second active material may be one of multiple nickel, cobalt and manganese composite materials (paragraph [0041]). 
Wang fails to: 1) teach the instantly claimed formula for the second active material and 2) specify the elongation at break of the current collector.
Regarding 1), Inoue teaches a positive electrode of comparable composition. Inoue teaches LiNi3/5Mn1/5Co1/5O2 as a second active material (paragraph [0037]). Inoue’s material satisfies the instantly claimed formula as follows: x = 0, a = 0.6, b = 0.2, Me = Mn and 1-a-b = 0.2.

Regarding 2), Takahata teaches an aluminum current collector for a positive electrode of a battery with a preferred elongation at break of 2% or higher (paragraph [0019]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the current collector has an elongation at break of 2% or more without undue experimentation and with a reasonable expectation of success.
The optimum range for the elongation at break in the combination of Wang, Inoue and Takahata overlaps the instant application's optimum range of 0.8% to 2%.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Wang as modified by Inoue and Takahata discloses the claimed invention except for the exact optimum range of the elongation at break of the current collector in the instant application.  It would have been obvious to the ordinarily skilled before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

claim 2, in a specific example, Wang teaches a buffer layer (2, “underlying layer”) with 40 wt% first active material (“A”), 10 wt% first conductive agent (“C”) and a positive active layer (3, “upper layer”) with 95 wt% second active material (“A’”), 3 wt% second binder (“polymer material”) (“B’”), 2 wt% second conductive agent (“C”) (paragraphs [0052, 0054]).
Regarding claim 3, Wang teaches that the first binder (“polymer material”) may be PVDF alone – a fluorinated polyolefin (paragraph [0027]).
Regarding claims 4 and 6, Wang teaches that the first binder (“polymer material”) may be a mixture of PVDF and SBR (paragraph [0027]). SBR has a lower solubility in NMP than PVDF.
Regarding claim 5, in a specific example, Wang teaches a concentration of 50.0 wt% for the binder in the buffer layer (2, “underlying layer”) (paragraph [0052]).
Regarding claim 8, Wang teaches the fluorinated polyolefin PVDF (paragraph [0027]).
Regarding claim 9, Wang teaches that the first conductive agent may be a conductive carbon black, graphite, acetylene black, graphene and/or carbon nanotubes (paragraph [0025]).
Regarding claim 10, Wang teaches that the first positive active material may be lithium iron phosphate, lithium cobalt phosphate, lithium manganese phosphate (paragraph [0023]).
Regarding claim 11, Wang teaches that the first positive active material may be lithium iron phosphate, lithium cobalt phosphate and lithium manganese phosphate (paragraph [0023]).
claim 14, Wang teaches an electrode of the claimed composition. It is therefore expected to have the claimed performance properties.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN103165863A, hereinafter Wang, Japanese Patent Publication No. JP 2013/062105A, hereinafter Inoue and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata as applied to claim 4 above, and further in view of U.S. Pre-Grant Publication No. 2015/0200398, hereinafter Yeou.
Regarding claim 7, Wang teaches that the first binder (“polymer material”) may be a combination of PVDF and other polymers (paragraph [0027]).
Wang does not teach the instantly claimed oil-dispersible or water-dispersible polymers.
Yeou teaches a binder composition for a lithium secondary battery. The binder composition has superior binding force and flexibility and provides improved performance to the battery (paragraphs [0010, 0134]). The binder composition includes PVDF and a non-fluoropolymer binder (abstract, paragraphs [0013, 0037]). The non-fluoropolymer binder is one of various polyacrylates (paragraphs [0046, 0047]). The non-fluoropolymer binder forms a dispersion in either water or NMP (paragraph [0050]) – therefore it is water-dispersible and oil-dispersible. Given that it forms a dispersion in NMP and further given that this is the instantly claimed material, it is expected to be less soluble in NMP than PVDF.
. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Publication No. CN103165863A, hereinafter Wang, Japanese Patent Publication No. JP 2013/062105A, hereinafter Inoue and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2014/0363708, hereinafter Ito.
Regarding claim 12, Wang teaches a lithium phosphate as the first positive active material (paragraph [0023]).
Li fails to specify the BET surface area of the first positive active material.
Ito teaches a positive electrode active material for a lithium-ion battery. Ito teaches that an optimal BET surface area for the material is in the range 0.2 m2/g to 4 m2/g for the purpose of optimizing mixing with a binder and conductive material (paragraph [0066]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the first active material has a BET surface area in the range 0.2 m2/g to 4 m2/g for the purpose of optimizing mixing with a binder and conductive material. 


Claims 1-3, 5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0092943, hereinafter Li in view of U.S. Pre-Grant Publication No. 2011/0111293, hereinafter Kogetsu and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata. 
Regarding claim 1, Li teaches a battery comprising a positive electrode, a separator and a negative electrode (paragraph [0070]). The positive electrode comprises a positive electrode current collector, a first positive active material layer, a buffer layer and a second positive active material layer coated on one surface of the current collector (paragraphs [0011, 0012]).
The first positive active material layer includes a first positive active material, a binder (“polymer material”) and a conductive agent (paragraph [0027]).
The buffer layer includes a binder (“polymer material”) and a conductive agent (paragraph [0011]).
The second positive active material layer includes a second positive active material, a binder (“polymer material”) and a conductive agent (paragraph [0027]).
The first positive active material layer and the buffer layer together are considered the “underlying” layer. The second positive active material layer is the “upper” layer.
The “underlying” layer is in contact with the current collector. The “upper” layer is in contact with the “underlying” layer and is away from the current collector.
Li teaches that in each of the first positive active material layer and in the second positive active material layer, the binder (“polymer material”) is present at a 
Given that the “underlying” layer includes the buffer layer, which contains only binder and conductive agent, the concentration by weight of the active material in the “underlying” layer would be less than in the “upper” layer and the concentration by weight of the binder and conductive agent in the “underlying” layer would be more than in the “upper” layer.
In a specific example, Li teaches a first positive active material layer with 75 wt% active material, 17.0 wt% binder (“polymer material”), 8 wt% conductive agent and a second positive active material layer with 97.0 wt% active material, 1.0 wt% binder (“polymer material”), 2.0 wt% conductive agent (Electrode 1 in Tables 1 and 3). In this example, the active material in the first active material layer is less than the active material of the second active material layer, while the binder and conductive agent of the first active material layer are more than the binder and conductive agent in the second active material layer. The addition of the binder and conductive agent of the buffer layer only add to these relationships.
As such, Li’s teaching meets the instantly claimed relationship A% < A’%, B% > B’% and C% > C’%.
Li teaches a range for the ratio of conductive agent to binder (“polymer material”) in the buffer layer of 1:9 to 9:1 (paragraph [0034]). Li also teaches that in the first positive active material layer, the binder (“polymer material”) is present at a concentration of 0.5% to 20% by weight and the conductive agent is present at a concentration of 0.5% to 18% by weight (paragraphs [0029, 0031]). Li further teaches a 
Within the above ranges is an arrangement in which the “underlying” layer, which includes both the first positive active material layer and the buffer layer would have a concentration for the binder (“polymer material”) which would fall within the claimed range.
Li teaches that the binder (“polymer material”) of the “underlying” layer may be PVDF – a fluorinated polyolefin (paragraphs [0028, 0033]).
Li teaches that the second active material may be LiNi0.8Al0.05Co0.15O2 (paragraph [0025]). This material satisfies the instantly claimed formula as follows: x = 0, a = 0.8, b = 0.15, Me = Al and 1-a-b = 0.05.
Li teaches that the current collector is formed of aluminum and has a thickness in the range 5 µm to 30 µm (paragraph [0037]). 
Li teaches a wound electrode body (paragraph [0070]).
Li fails to: 1) teach a porous aluminum-containing current collector and 2) specify the elongation at break of the current collector.
Regarding 1), Kogetsu teaches that a current collector for the positive electrode of a lithium-ion battery may be a porous substrate formed of aluminum or an aluminum alloy (paragraph [0098]). 
Therefore it would have been obvious to the ordinary skilled artist before the effective filing date of the claimed invention to use a porous substrate formed of aluminum or an aluminum alloy in Li’s positive electrode without undue experimentation and with a reasonable expectation of success.

Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the current collector has an elongation at break of 2% or more for the purpose of preventing buckling of the wound electrode body.
The optimum range for the elongation at break, the current collector thickness and the concentration of binder B in the combination of Li, Kogetsu and Takahata overlaps the instant application's optimum ranges of 0.8% to 2%, 4 m to 16 m and 35 wt% to 75 wt%.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
Furthermore, Li as modified by Kogetsu and Takahata discloses the claimed invention except for the exact optimum range of the elongation at break of the current collector, the thickness of the current collector and the concentration of the binder B in the instant application.  It would have been obvious to the ordinarily skilled before the effective filing date of the claimed invention to determine this exact optimum range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).


claim 2, Li teaches that in the second positive active material layer, the binder (“polymer material”) is present at a concentration of 0.5% to 20% by weight and the conductive agent is present at a concentration of 0.5% to 18% by weight (paragraphs [0029, 0031]). Therefore the concentrations for the active material, the binder (“polymer material”) and the conductive agent in Li overlap the claimed concentrations for the “upper” layer.
Li teaches a range for the ratio of conductive agent to binder (“polymer material”) in the buffer layer of 1:9 to 9:1 (paragraph [0034]). Li also teaches that in the first positive active material layer, the binder (“polymer material”) is present at a concentration of 0.5% to 20% by weight and the conductive agent is present at a concentration of 0.5% to 18% by weight (paragraphs [0029, 0031]). Li further teaches a preferred thickness of the first positive active material in the range 5 µm to 50 µm and a preffered thickness for the buffer layer of 0.5 µm to 30 µm (paragraphs [0019, 0035]).
Within the above ranges are arrangements in which the “underlying” layer, which includes both the first positive active material layer and the buffer layer would have concentrations for the active material, the binder (“polymer material”) and the conductive agent which would fall within the claimed ranges.
The optimum ranges for the concentrations of the active materials, the binders and conductive agents in the “underlying” layer and in the “upper” layer of the combination of Li and Kogetsu overlap the instant application's optimum ranges.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 3, Li teaches that the binder (“polymer material”) of the “underlying” layer may be PVDF alone – a fluorinated polyolefin (paragraphs [0028, 0033]).
Regarding claim 5, Li teaches that in the first positive active material layer, the binder (“polymer material”) is present at a concentration of 0.5% to 20% by weight (paragraphs [0029, 0031]). 
Therefore, the concentration of the binder (“polymer material”) in the “underlying” layer would be even higher. Li teaches that the binder (“polymer material”) of the “underlying” layer is PVDF (a fluorinated polyolefin) (paragraphs [0028, 0033]).
The optimum range for the concentration of the fluorinated polyolefin in the combination of Li, Kogetsu and Takahata overlaps the instant application's optimum range of greater than or equal to 17.5 wt%.  It has been held that in the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05.
In re Aller, 220 F.2d 454, 456 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 8, Li teaches the fluorinated polyolefin PVDF (paragraphs [0028, 0033]).
Regarding claim 9, Li teaches that the conductive agent of the “underlying” layer may be a conductive carbon black, graphite, acetylene black and/or carbon nanotubes (paragraphs [0030, 0032]).
Regarding claim 10, Li teaches that the first positive active material may be lithium nickel manganese cobalt oxide, lithium iron phosphate, lithium cobalt phosphate, lithium manganese phosphate. The compounds of the first positive active material may have a carbon coating (paragraphs [0015, 0016, 0018]).
Regarding claim 11, Li teaches that the first positive active material may be lithium iron phosphate, lithium cobalt phosphate and lithium manganese phosphate. The compounds of the first positive active material may have a carbon coating (paragraphs [0015, 0016, 0018]).

Claims 4, 6 and 7 and rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0092943, hereinafter Li, U.S. Pre-Grant Publication No. 2011/0111293, hereinafter Kogetsu and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2015/0200398, hereinafter Yeou.
Regarding claims 4, 6 and 7, Li teaches that the binder (“polymer material”) of the “underlying” layer may be a combination of PVDF and other polymers (paragraph [0028]).
Li does not teach a mixture of PVDF and a “difficultly soluble polymer”.
Yeou teaches a binder composition for a lithium secondary battery. The binder composition has superior binding force and flexibility and provides improved performance to the battery (paragraphs [0010, 0134]). The binder composition includes PVDF and a non-fluoropolymer binder (abstract, paragraphs [0013, 0037]). The non-fluoropolymer binder is one of various polyacrylates (paragraphs [0046, 0047]). The non-fluoropolymer binder forms a dispersion in either water or NMP (paragraph [0050]) – therefore it is water-dispersible and oil-dispersible. Given that it forms a dispersion in NMP and further given that this is the instantly claimed material, it is expected to be less soluble in NMP than PVDF.
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to use Yeou’s binder composition in Inoue’s electrode for the purpose of taking advantage of its superior binding force and flexibility and thereby improving the battery’s performance. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2017/0092943, hereinafter Li, U.S. Pre-Grant Publication No. 2011/0111293, hereinafter Kogetsu and U.S. Pre-Grant Publication No. 2013/0177792, hereinafter Takahata as applied to claim 1 above, and further in view of U.S. Pre-Grant Publication No. 2014/0363708, hereinafter Ito.
Regarding claim 12, Li teaches a variety of lithium composite oxides as positive active materials (paragraphs [0015, 0018]).
Li fails to specify the BET surface area of the first positive active material.
Ito teaches a positive electrode active material for a lithium-ion battery. Ito’s materials include many of the same lithium composite oxides as taught by Inoue (paragraphs [0043-0048]). Ito teaches that an optimal BET surface area for these materials is in the range 0.2 m2/g to 4 m2/g for the purpose of optimizing mixing with a binder and conductive material (paragraph [0066]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to ensure that the first active material has a BET surface area in the range 0.2 m2/g to 4 m2/g for the purpose of optimizing mixing with a binder and conductive material. 


Response to Arguments
Applicant addresses a rejection under 35 USC 112(b). However, no rejection under 35 USC 112(b) was presented in the prior office action. 

Applicant’s newly added limitations have been considered.  However, after further search and consideration, the combinations of the Wang, Inoue and Takahata 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724



/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724